DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019, 02/28/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a discharge flow rate determination unit” in claim 1 and subsequent dependent claims, “a first determination unit”, “a second determination unit” in claim 2 and subsequent dependent claims, “a selection unit” in claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0293972 (Naganuma first Embodiment) in view of US 2011/0293972 (Naganuma fourth Embodiment).
Regarding claim 1, Naganuma teaches fuel cell system (fuel cell system 100 is shown in Fig. 1-13) [0041] comprising: 
a fuel cell (Fig. 1 shows fuel cell 10);
 an air pump configured to supply air to the fuel cell (Fig. 1 shows air compressor 32 ie. air pump configured to supply air to fuel cell 10) [0044, 0047]; 
a discharge flow rate determination unit (operation controller 61a, fuel cell requirement determiner 61b) [0050-0052] configured to determine a discharge flow rate of the air pump when warming up the fuel cell, in accordance with a speed of a vehicle in which the fuel cell and the air pump are installed, or a required drive output of the vehicle (during initiating the warm up of the fuel cell stack 10 determines a discharge flow rate of the air compressor 32 based on the speed of the vehicle being in a driving or non-driving state) [0060-0063]; and
 a control unit configured to control the air pump on a basis of the discharge flow rate determined by the discharge flow rate determination unit (control unit 60 is electrically connected to the air compressor 32 in order to control the air compressor 32 on a basis of the operation controller 61 and the fuel cell requirement determiner 61b) [0049-0051]; 
wherein the discharge flow rate determination unit increases the discharge flow rate in a case that the speed or the required drive output is greater than or equal to a predetermined threshold value (when the driver acceleration is greater than idling threshold the air supply also increases in discharge flow rate in response to the operation controller 61a and fuel cell air requirement determiner 61b) [0049-0051, 0056-0058, 0062, 0070].
However, Naganuma first embodiment does not explicitly teach decreases the discharge flow rate in a case that the speed or the required drive output is less than the predetermined threshold value.
	However, Naganuma fourth embodiment teaches decreases the discharge flow rate in a case that the speed or the required drive output is less than the predetermined threshold value (upon determining there is a deceleration thereby indicating that the speed being less than a predetermined value whereby the operation controller 61a determines the fuel cell air requirement according to be decreased in the discharge flow rate) [0122-0125].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the decrease in the flow rate of the air when the drive output of the vehicle is decreasing as taught by the fourth embodiment of the Naganuma in order to ensure that the correct fuel cell air requirement is being determined based on the vehicle speed status thereby minimizing noise that cause distraction for the vehicle driver and ensuring safety of the vehicle passengers. 


Regarding claim 2, Naganuma teaches further comprising: a first determination unit configured to determine, on a basis of the speed, a warm-up discharge flow rate, which is a discharge flow rate determined from among the discharge flow rates of the air pump that is used for warming up the fuel cell (operation controller 61a is configured to determine on a basis of acceleration ie. speed, warm up discharge flow rate which is a discharge flow rate determined from among the discharge flow rates of the air compressor that is used for warming up the fuel cell) [0056-0062]; and 
a second determination unit configured to determine the warm-up discharge flow rate on a basis of the required drive output (operation controller 61a, fuel cell air requirement determiner 61b and fuel cell air supply determiner 61c is configured to determine the warm up discharge based on whether the vehicle is in non-driving state or driving state ie. basis of required drive output) [0060-0064]; 
wherein the discharge flow rate determination unit is configured to determine the discharge flow rate of the air pump based on the warm-up discharge flow rate determined by the first determination unit and the warm-up discharge flow rate determined by the second determination unit (fuel cell air requirement determiner 61b is configured to determine the discharge flow rate of the air compressor based on the warm up discharge flow rate determined by operation controller 61a and the warm up discharge flow rate determined by fuel cell air supply determiner 61c) [0052-0058, 0065-0072].


Regarding claim 5, Naganuma teaches a control method for a fuel cell system including a fuel cell (Fig. 1 shows fuel cell 10), and an air pump configured to supply air to the fuel cell (Fig. 1 shows air compressor 32 ie. air pump configured to supply air to fuel cell 10) [0044, 0047], the control method comprising: 
a step of determining a discharge flow rate of the air pump when warming up the fuel cell, on a basis of a speed of a vehicle in which the fuel cell and the air pump are installed, or a required drive output of the vehicle (operation controller 61a along with fuel cell air requirement determiner 61b determines the during initiating the warm up of the fuel cell stack 10 determines a discharge flow rate of the air compressor 32 based on the speed of the vehicle being in a driving or non-driving state) [0060-0063]; and
 a step of controlling the air pump on a basis of the discharge flow rate determined in the step of determining the discharge flow rate (operation controller 61a regulates the air compressor 32 based on the discharge flow rate determined by the fuel cell air requirement determiner and the air supply determiner 61c) [0050-0054]; 
wherein, in the step of determining the discharge flow rate, the discharge flow rate is increased in a case that the speed or the required drive output is greater than or equal to a predetermined threshold value (when the driver acceleration is greater than idling threshold the air supply also increases in discharge flow rate in response to the operation controller 61a and fuel cell air requirement determiner 61b) [0049-0051, 0056-0058, 0062, 0070].
However, Naganuma first embodiment does not explicitly teach the discharge flow rate is decreased in a case that the speed or the required drive output is less than the predetermined threshold value.
However, Naganuma fourth embodiment teaches the discharge flow rate is decreased in a case that the speed or the required drive output is less than the predetermined threshold value (upon determining there is a deceleration thereby indicating that the speed being less than a predetermined value whereby the operation controller 61a determines the fuel cell air requirement according to be decreased in the discharge flow rate) [0122-0125].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the decrease in the flow rate of the air when the drive output of the vehicle is decreasing as taught by the fourth embodiment of the Naganuma in order to ensure that the correct fuel cell air requirement is being determined based on the vehicle speed status thereby minimizing noise that cause distraction for the vehicle driver and ensuring safety of the vehicle passengers. 


Regarding claim 6, Naganuma teaches non-transitory computer-readable storage medium in which a program is stored (program being stored in the computer RAM 62 and ROM 63) [0050-0051], 
wherein a computer is provided in a fuel cell system (Fig. 1 shows fuel cell 10) that includes a fuel cell and an air pump configured to supply air to the fuel cell (Fig. 1 shows air compressor 32 ie. air pump configured to supply air to fuel cell 10) [0044, 0047], and the program serves to execute in the computer:
 a step of determining a discharge flow rate of the air pump when warming up the fuel cell, on a basis of a speed of a vehicle in which the fuel cell and the air pump are installed, or a required drive output of the vehicle (operation controller 61a along with fuel cell air requirement determiner 61b determines the during initiating the warm up of the fuel cell stack 10 determines a discharge flow rate of the air compressor 32 based on the speed of the vehicle being in a driving or non-driving state) [0060-0063]; and 
a step of controlling the air pump on a basis of the discharge flow rate determined in the step of determining the discharge flow rate of the air pump (control unit 60 is electrically connected to the air compressor 32 in order to control the air compressor 32 on a basis of the operation controller 61 and the fuel cell requirement determiner 61b) [0049-0051]; 
wherein, in the step of determining the discharge flow rate, the discharge flow rate is increased in a case that the speed or the required drive output is greater than or equal to a predetermined threshold value (when the driver acceleration is greater than idling threshold the air supply also increases in discharge flow rate in response to the operation controller 61a and fuel cell air requirement determiner 61b) [0049-0051, 0056-0058, 0062, 0070].
However, Naganuma first embodiment does not explicitly teach the discharge flow rate is decreased in a case that the speed or the required drive output is less than the predetermined threshold value.
However, Naganuma fourth embodiment teaches the discharge flow rate is decreased in a case that the speed or the required drive output is less than the predetermined threshold value (upon determining there is a deceleration thereby indicating that the speed being less than a predetermined value whereby the operation controller 61a determines the fuel cell air requirement according to be decreased in the discharge flow rate) [0122-0125].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the decrease in the flow rate of the air when the drive output of the vehicle is decreasing as taught by the fourth embodiment of the Naganuma in order to ensure that the correct fuel cell air requirement is being determined based on the vehicle speed status thereby minimizing noise that cause distraction for the vehicle driver and ensuring safety of the vehicle passengers. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0293972 (Naganuma first Embodiment) in view of US 2011/0293972 (Naganuma fourth Embodiment) further in view of US 2011/0293972 (third Embodiment).

Regarding claim 4, Naganuma first embodiment and fourth embodiment teaches claim 2. 
However, Naganuma first and fourth embodiment does not teach further comprising:
 a selection unit configured to select a larger one from among the warm-up discharge flow rate determined by the first determination unit and the warm-up discharge flow rate determined by the second determination unit; wherein the discharge flow rate determination unit determines the discharge flow rate of the air pump based on the warm-up discharge flow rate selected by the selection unit.
However, Naganuma third embodiment teaches further comprising:
 a selection unit configured to select a larger one from among the warm-up discharge flow rate determined by the first determination unit and the warm-up discharge flow rate determined by the second determination unit (operation controller 61a refers to the measurement of the temperature sensor 16 and sets the maximum heat value of the fuel cell stack as the heat value requirement thereby determining the largest warm up discharge flow rate referring to the process of Fig. 10) [0092-0097]; wherein the discharge flow rate determination unit determines the discharge flow rate of the air pump based on the warm-up discharge flow rate selected by the selection unit (operation controller 61a determines the discharge flow rate of the air compressor 32 based on the warm up discharge flow rate selected by the heat value limit map and the warm up temperature map in order to determine the upper limit of the heat value based on the vehicle speed) [0097-0101].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the selection of the largest warm up discharge flow rate as taught by the third embodiment of Naganuma in order to ensure maximum power output from the fuel cell when the vehicle is going from a non-driving state to a driving state ie. during the warm up state of the fuel cell based on the temperature heat map. 




Allowable Subject Matter
Claims 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836